DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant filed a response dated December 3, 2020 in which claims 1 and 20 have been amended. Therefore, claims 1, 6-9, and 14-20 are currently pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc).  
While the Applicant specifies the limitation of “(v) train the at least one predictive model with results from current transactions such that the at least one predictive model adapts to changing conditions”, there is no written content as to how or what specific steps are performed (i.e. formulas, algorithms, sequence of mathematical steps, process of determination, for example) in order to “train the at least one predictive model . . . such that the at least one predictive model adapts to changing conditions”, objectively demonstrating that the applicant actually invented—was in possession of—the claimed subject matter.  The written description requirement can be satisfied if the particular steps, i.e., algorithm, necessary to perform the claimed function were “described in the specification.” In re Hayes Microcomputer Prods, Inc. Patent Litigation, 982 F.2d 1527, 1533-34, 25 USPQ2d 1241, (Fed. Cir. 1992).
As such, claims 1, 6-9 and 14-20 are rejected as failing the written description requirement.
The previous rejection under § 112 is withdrawn in view of the Applicant’s response to arguments and amendments filed on December 3, 2020.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).
AS TO CLAIM 1:
Claim 1 is directed to a system which is one of the statutory categories of invention (Step 1:  YES).
Claim 1 recites the limitations of:
(a) an available medical service provider computer store, storing, for each of a plurality of potentially available medical service providers, detailed resource information including a resource preference indication;
(b) a resource performance metric computer store, storing, for each of the plurality of potentially available medical service providers, at least one performance metric score value;
(c) a communication port to facilitate an exchange of electronic messages with the available medical service provider computer store and the resource performance metric computer store via the distributed communication network;
(d) the back-end application computer server, coupled to the communication port, including:
a computer processor, and
a computer memory, coupled to the computer processor and storing computer instructions that, when executed by the computer processor, cause the back-end application computer server to:

(ii) based on the at least one performance metric score value, automatically update a state of the resource preference indication in the available medical service provider computer store,
(iii) receive from a remote computer a search request message, including at least one search parameter, after receipt of an insurance claim,
(iv) automatically arrange to adjust creation of a panel of medical service providers, associated with a search result list responsive to the search request message, in accordance with the updated state of the resource preference indication, and
(v) train the at least one predictive model with results from current transactions such that the at least one predictive model adapts to changing conditions;
(e) a diagnosis grouping platform to group similar events handled by a subset of the potentially available medical service providers based on all of: a principal diagnosis and comorbidity data associated with the received insurance claim, a claim cost associated with the received insurance claim, a disability duration associated with the received insurance claim, and a geographic location associated with the received insurance claim; and

wherein:  said adjustment to the at least one output parameter includes removal of a potentially available medical service provider from the search result list; and
the back-end application computer server is associated with at least one of:  workers' compensation insurance, automobile insurance, short term disability insurance, and long term disability insurance.
THE LIMITATIONS OF: 
(a) storing, for each of a plurality of potentially available medical service providers, detailed resource information including a resource preference indication;
(b) storing, for each of the plurality of potentially available medical service providers, at least one performance metric score value;
(c) facilitating an exchange of messages;
(d) the back-end application computer server, coupled to the communication port, including:
a computer processor, and
a computer memory, coupled to the computer processor and storing computer instructions that, when executed by the computer processor, cause the back-end application computer server to:
(i) for each of the plurality of potentially available medical service providers, access the at least one performance metric score value, wherein the performance metric score value represents at least one of a magnitude of resource provided and a length of time during which resource is provided and is an output of a predictive model,

(iii) receive a search request message, including at least one search parameter, after receipt of an insurance claim,
(iv) arranging to adjust creation of a panel of medical service providers, associated with a search result list responsive to the search request message, in accordance with the updated state of the resource preference indication, and 
(v) results from current transactions such that the at least one predictive model is adapted to changing conditions;
(e) grouping similar events handled by a subset of the potentially available medical service providers based on all of:  a principal diagnosis and comorbidity data associated with the received insurance claim, a claim cost associated with the received insurance claim, a disability duration associated with the received insurance claim, and a geographic location associated with the received insurance claim; and
(f) reviewing performance of each potentially available medical service provider in the subset;  
wherein:  said adjustment to the at least one output parameter includes removal of a potentially available medical service provider from the search result list; and
associated with at least one of:  workers' compensation insurance, automobile insurance, short term disability insurance, and long term disability insurance; as drafted, is a method that, under its broadest reasonable interpretation, is a method of organizing human activity, but for the recitation of generic computer components.  The limitations fall within the category of a method of organizing human activity because the limitations 
Accordingly, the claim recites an abstract idea.  (Step 2A, prong 1:  YES).
This judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional elements – using a “processor”, “memory”, “network”, “computer store”, “port”, and “server”, to perform the “storing”, “exchanging”, “accessing”, “updating”, “receiving”, “arranging”, “diagnosing and grouping”, “rating”, “removing”, and “re-ordering” steps.  The “processor”, “memory”, “network”, “computer store”, “port”, and “server”, in all steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the “storing”, “exchanging”, “accessing”, “updating”, “receiving”, “arranging”, “diagnosing and grouping”, “rating”, “removing”, and “re-ordering” steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  (MPEP 2106.05(f)).  The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than simply applying the exception in a generic computer environment.  (MPEP 2106.05(h)).  The claim is not patent eligible.  (Step 2B:  NO).
Similar arguments can be extended to the other independent claim 20, thus, it is rejected on similar grounds as claim 1.
Dependent claims 6-9 and 14-19 further define the abstract idea that is present in their respective independent claim 1, thus, they correspond to Certain Methods of Organizing Human Activity and are abstract in nature for the reasons presented above.  The dependent claim does not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered 

Therefore, claims 1, 6-9, and 14-20 are not patent eligible.

Response to Arguments
Applicant’s arguments filed on December 3, 2020 have been fully considered but are not persuasive for the following reasons:
With respect to Applicant’s arguments as to the § 101 rejections for now pending claims 1, 6-9, and 14-20, Examiner notes the following:
Applicant argues that the amended claims are “now clearly directed to an improvement in a computer system and to a technical solution addressing a technical problem, in that the performance of the computer is improved such that the computer adapts to changing conditions.  Examiner notes, however, that any such increased efficiency achieved by better utilization of a modification process is merely an improvement to a business analysis process, rather than an improvement to a computer, and without any practical application. A more streamlined analysis process that is run on a generic computer component does not amount to an improvement to the computer.
With respect to Applicant’s arguments as to the § 112 rejections for now pending claims 1, 6-9, and 14-20, Examiner notes that those arguments are moot in light of the new grounds for rejection in this Office Action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is available for review on Form PTO-892 Notice of Reference Cited.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERRITT J HASBROUCK whose telephone number is (571)272-3109.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MERRITT J HASBROUCK/Examiner, Art Unit 3693                                                                                                                                                                                                        
/CHO KWONG/Primary Examiner, Art Unit 3693